UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
)
Plaintiff, )
) No. 3:19-CR-139
v. )
) CHIEF JUDGE REEVES
LAWRENCE R. MURRAY )
)
Defendant. )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, Lawrence R. Murray, and the defendant’s attorney, Mr. Josh
Hedrick, have agreed upon the following:

1. The defendant will plead guilty to the following counts in the indictment:

a. Counts Three, Five, Seven, Nine, Eleven, Thirteen, and Fifteen, which charge
Hobbs Act Robbery, in violation of Title 18, United States Code, Sections 1951. The
punishment for these offenses are as follows: (1) a maximum term of imprisonment of up to
twenty years; (2) a fine of up to $250,000; (3) a term of supervised release of up to three years;
(4) restitution; and (5) a mandatory $100 special assessment.

b. Counts Four and Six, which charge brandishing of a firearm in furtherance of
a crime of violence, in violation of Title 18, United States Code, Section 924(c). The
punishment for these offenses are as follows: (1) a mandatory minimum term of imprisonment of
at least seven years and a maximum term of imprisonment of life, to be served consecutively to
any other term of imprisonment imposed, (2) a fine of up to $250,000, (3) a term of supervised

release of up to five years, (4) and a mandatory $100 special assessment.

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page1of11 PagelD #: 49

 
2. In consideration of the defendant’s guilty plea, the United States agrees to move
the Court at the time of sentencing to dismiss the remaining counts against the defendant in this
indictment.

3. The defendant has read the indictment, discussed the charges and possible
defenses with defense counsel, and understands the crimes charged. Specifically, the elements of
the offense are as follows:

Counts Three, Five, Seven, Nine, Eleven, Thirteen, and Fifteen: (1) The defendant
obtained property, or attempted to obtain property from another without that person’s consent;
(2) the defendant did so by wrongful use of actual or threatened force, violence, or fear; and (3)
as a result of the defendant’s actions, interstate commerce, or an item moving in interstate
commerce, was actually or potentially delayed, obstructed, or affected in some way or degree.

Counts Four and Six: (1) the defendant did commit the crimes charged in Counts Three
and Five, which are a crime of violence, which may be prosecuted in a court of the United States,
(2) the defendant knowingly brandished a firearm, and (3) that the brandishing of the firearm was
in furtherance of the crimes charged in Counts Three and Five.

4. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the

following facts, which satisfy the offenses’ elements. These are the facts submitted for purposes

of the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case.
Other facts may be relevant to sentencing. Both the defendant and the United States retain the
right to present additional facts to the Court to ensure a fair and appropriate sentence in this case.
On April 25, 2019, the Shell Gas Station and Faststop Market #219, at or near 1855
Winfield Dunn Parkway, Sevierville, Tennessee, was robbed by a white male wearing a black

hoodie, white gloves, and a black and red bandana across his face, later identified as the

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page 2o0f11 PagelD #: 50

 
defendant, brandishing a black pistol. The defendant entered the Faststop Market, approached
the counter, and brandished a pistol, pointing the pistol at the Faststop Market employee standing
behind the cash register. The defendant directed the Faststop employee to empty the cash
register into a bag and give the bag to the defendant. The employee stated she did not have a
bag, so the defendant took the whole cash register drawer. The defendant then fled from the
store. At the time of this robbery, the Faststop Market #219, at or near 1855 Winfield Dunn
Parkway, Sevierville, Tennessee, was a business engaged in interstate commerce.

On May 2, 2019, the Dollar General Store, at or near 4640 Rutledge Pike, Knoxville,
Tennessee, was robbed by a white male wearing a black hoodie, gloves, Titleist cap, and a gray
and white camouflage facemask, later identified as the defendant. The defendant entered the
Dollar General and approached the counter towards the Dollar General employee. The defendant
brandished a pistol, pointing it at the Dollar General employee, and directed the Dollar General
employee towards the cash register. The Defendant demanded the employee give him the
contents of the cash register. The Dollar General employee unlocked the cash drawer and lifted
out the entire cash tray, giving it to the defendant. The defendant then fled from the store. At
the time of this robbery, the Dollar General Store, at or near 4640 Rutledge Pike, Knoxville,
Tennessee, was a business engaged in interstate commerce.

On May 13, 2019, the Breadbox Gas Station, at or near 5014 Washington Pike,
Knoxville, Tennessee, was robbed by a white male with a red beard, wearing cargo shorts
exposing tattoos on both legs, later identified as the defendant. The defendant entered the
Breadbox store and approached the counter towards the Breadbox employee. The defendant
demanded the employee give him the money from the cash register. The employee took some

cash from the register drawer and gave it to the defendant. The defendant then fled from the

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page 3o0f11 PagelD #: 51

 
Breadbox Gas Station. At the time of this robbery, the Breadbox Gas Station, at or near 5014
Washington Pike, Knoxville, Tennessee, was a business engaged in interstate commerce.

On May 14, 2019, Uncle Lem’s Mercantile and Outdoor, at or near 1024 Sevier Avenue,
Knoxville, Tennessee, was robbed by a white male with a beard, wearing a camouflage hoodie,
sunglasses, tan shorts, later identified as the defendant. The defendant entered the store and
directed an Uncle Lem’s employee to give him all of the money from the cash register. The
Uncle Lem’s employee opened the cash drawer and gave the defendant the cash from the drawer.
The defendant then fled from the store. At the time of this robbery, Uncle Lem’s Mercantile and
Outdoor, at or near 1024 Sevier Avenue, Knoxville, Tennessee, was a business engaged in
interstate commerce.

On May 16, 2019 at approximately 4:24 a.m., the EZ Stop Gas Station, at or near 1401
Winfield Dunn Parkway, Sevierville, Tennessee, was attempted to be robbed by a white male
wearing a camouflage jacket and a scarf across his face, later identified as the defendant. The
defendant entered the EZ Stop and approached the counter where an EZ Stop employee was
standing behind a cash register. The defendant directed the EZ Stop employee to open the cash
register and give him all the money from the cash register. The EZ Stop employee made it

appear as if the drawer would not open and told the defendant to either leave. The defendant fled

from the store. At the time of this attempted robbery, the EZ Stop Gas Station, at or near 1401
Winfield Dunn Parkway, Sevierville, Tennessee, was a business engaged in interstate commerce.
On May 16, 2019 at approximately 9:10 a.m., the Dollar General Store, at or near 4125
Chapman Highway, Knoxville, Tennessee, was robbed by a white male wearing a camouflage
jacket, sunglasses, and a bandana over his face, later identified as the defendant. The defendant

entered the Dollar General, approached the counter towards a Dollar General employee. The

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page 4of11 PagelD #: 52

 
defendant directed the Dollar General employee towards the cash register and demanded she
give him the money from the cash register. The Dollar General employee struggled to get the
cash drawer open. She eventually opened the drawer and lifted out the cash tray and gave it to
the defendant. The defendant then fled from the store. At the time of this robbery, the Dollar
General Store, at or near 4125 Chapman Highway, Knoxville, Tennessee, was a business
engaged in interstate commerce.

On May 16, 2019 at approximately 4:30 p.m., the Cash Express, at or near 6107
Chapman Highway, Knoxville, Tennessee, was robbed by a white male wearing a camouflage
jacket and sunglasses, later identified as the defendant. The defendant entered the Cash Express
and demanded a Cash Express employee give him money from the business. The Cash Express
employee complied and gave the defendant money. The defendant then fled from the Cash
Express. At the time of this robbery, the Cash Express, at or near 6107 Chapman Highway,
Knoxville, Tennessee, was a business engaged in interstate commerce.

On May 17, 2019 at approximately 4:15 a.m., the defendant was admitted to Fort Sanders
Regional Hospital through the Emergency Department, suffering from a gunshot wound to his
leg. Knoxville Police Department officers were dispatched to the hospital after the defendant
told medical personnel that his gunshot wound was the result of being the victim of an attempted
armed robbery by an African American male. Upon interviewing the defendant, officers advised
the defendant of his constitutional rights and told the defendant he matched the description of a
suspect in a series of robberies. After waiving his rights, the defendant confessed to the
robberies. The defendant told law enforcement where he hid the pistol he used in the robberies
and law enforcement officers recovered the firearm from an apartment at 192 South Hall of

Fame Drive, Knoxville, Tennessee. An empty black plastic cash drawer was also recovered

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page5of11 PagelD #: 53

 
from the side of the road near 192 South Hall of Fame Drive. Law enforcement officers
searched the defendant’s vehicles and found clothing that matched the descriptions of clothing
from the robberies.
5. The defendant is pleading guilty because the defendant is in fact guilty.

The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to plead not guilty;

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel! at trial;

d) the right to be presumed innocent and to have the burden of proof placed
on the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examine witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition
to the charges, and to compel the attendance of witnesses; and

g) the right not to testify and to have that choice not used against the
defendant.

6. The parties agree that the appropriate disposition of this case would be the
following as to each count:
a) The Court may impose any lawful term(s) of imprisonment, any lawful

fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and
c) The Court may order forfeiture as applicable and restitution as
appropriate,
6

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page 6of11 PagelD #: 54

 
No promises have been made by any representative of the United States to the defendant as to
what the sentence will be in this case. Any estimates or predictions made to the defendant by
defense counsel or any other person regarding any potential sentence in this case are not binding.
on the Court, and may not be used as a basis to rescind this plea agreement or withdraw the
defendant’s guilty plea(s). The defendant understands that the sentence in this case will be
determined by the Court after it receives the presentence investigation report from the United
States Probation Office and any information presented by the parties. The defendant
acknowledges that the sentencing determination will be based upon the entire scope of the
defendant’s criminal conduct, the defendant’s criminal history, and pursuant to other factors and
guidelines as set forth in the Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.
7. Given the defendant’s agreement to plead guilty, the United States will not
oppose a two-level reduction for acceptance of responsibility under the provisions of
Section 3E1.1(a) of the Sentencing Guidelines. Should the defendant engage in any conduct or
make any statements that are inconsistent with accepting responsibility for the defendant’s
offense(s), including violations of conditions of release or the commission of any additional
offense(s) prior to sentencing, the United States will recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.1(a) of the

Sentencing Guidelines.

8. The defendant agrees to pay the special assessment in this case prior to
sentencing.
9. Financial Obligations. The defendant agrees to pay all fines and restitution

imposed by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or

restitution amount(s) shall be considered due and payable immediately. Ifthe defendant cannot

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page 7 of11 PagelD #: 55

 
pay the full amount immediately and is placed in custody or under the supervision of the
Probation Office at any time, the defendant agrees that the Bureau of Prisons and the Probation
Office will have the authority to establish payment schedules to ensure payment of the fine
and/or restitution. The defendant further agrees to cooperate fully in efforts to collect any
financial obligation imposed by the Court by set-off of federal payments, execution on non-
exempt property, and any other means the United States deems appropriate. The defendant and
counsel also agree that the defendant may be contacted post-judgment regarding the collection of
any financial obligation imposed by the Court without notifying the defendant’s counsel and
outside the presence of the defendant’s counsel. In order to facilitate the collection of financial
obligations to be imposed with this prosecution, the defendant agrees to disclose fully all assets
in which the defendant has any interest or over which the defendant exercises control, directly or
indirectly, including those held by a spouse, nominee, or other third party. In furtherance of this
agreement, the defendant additionally agrees to the following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it
directs. The defendant promises that such financial statement and disclosures will be complete,
accurate, and truthful.

b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s

Office to obtain financial and tax records of the defendant.

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page 8of11 PagelD #: 56

 
10. The defendant acknowledges that the principal benefits to the United States of a
plea agreement include the conservation of limited government resources and bringing a certain
end to the case. Accordingly, in consideration of the concessions made by the United States in
this agreement and as a further demonstration of the defendant’s acceptance of responsibility for
the offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant’s conviction(s)
or sentence with one exception: The defendant retains the right to appeal a sentence imposed
above the sentencing guideline range determined by the Court or above any mandatory minimum
sentence deemed applicable by the Court, whichever is greater. The defendant also waives the
right to appeal the Court’s determination as to whether the defendant’s sentence will be
consecutive or partially concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.
§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial
misconduct and (ii) ineffective assistance of counsel.

c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,
5 U.S.C. Section 552a.

11. This plea agreement becomes effective once it is signed by the parties and is not

contingent on the defendant’s entry of a guilty plea. Ifthe United States violates the terms of

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page 9of11 PagelD #: 57

 
this plea agreement, the defendant will have the right to withdraw from this agreement. Ifthe
defendant violates the terms of this plea agreement in any way (including but not limited to
failing to enter guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or
by violating any court order or any local, state or federal law pending the resolution of this case),
then the United States will have the right to void any or all parts of the agreement and may also
enforce whatever parts of the agreement it chooses. In addition, the United States may prosecute
the defendant for any and all federal crimes that the defendant committed related to this case,
including any charges that were dismissed and any other charges which the United States agreed
not to pursue. The defendant expressly waives any statute of limitations defense and any
constitutional or speedy trial or double jeopardy defense to such a prosecution. The defendant
also understands that a violation of this plea agreement by the defendant does not entitle the
defendant to withdraw the defendant’s guilty plea(s) in this case.

12. The United States will file a supplement in this case, as required in every case by
the Local Rules of the United States District Court for the Eastern District of Tennessee, even
though there may or may not be any additional terms. If additional terms are included in the
supplement, they are hereby fully incorporated herein.

13. This plea agreement and supplement constitute the full and complete agreement

and understanding between the parties concerning the defendant’s guilty plea to the above-
referenced charge(s), and there are no other agreements, promises, undertakings, or
understandings between the defendant and the United States. The parties understand and agree
that the terms of this plea agreement can be modified only in writing signed by all of the parties
and that any and all other promises, representations, and statements whether made before,

contemporaneous with, or after this agreement, are null and void.

10

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page 10o0f11 PagelD #: 58

 
J. DOUGLAS OVERBEY

 

 

 

 

 

 

UNITED STATES ATTORNEY
(a - 19 -/9 By: ZO AL
Date ALAN S. KIRK
Assistant United States Attorneys
\ ‘ \ {
|X-13- (¢ _/ EN } |
Date LAWRENCE R. MURRAY
Defendant (
[a-(3— 9 ia
Date LASH-HEDRICK
Attomey for the Defendant

11

Case 3:19-cr-00139-KAC-DCP Document18 Filed 12/18/19 Page11o0f11 PagelD #: 59

 
